ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_01_EN.txt. 85

DECLARATION OF PRESIDENT SCHWEBEL

I am largely in agreement with the Court’s Judgment and accordingly
I have voted for most of its operative paragraphs. I have voted against
operative paragraph 1B essentially because I view the construction of
“Variant C”, the “provisional solution”, as inseparable from its being put
into operation. | have voted against operative paragraph 1 D essentially
because I am not persuaded that Hungary’s position as the Party initially
in breach deprived it of a right to terminate the Treaty in response to
Czechoslovakia’s material breach, a breach which in my view (as indi-
cated by my vote on paragraph | B) was in train when Hungary gave
notice of termination.

At the same time, I fully support the conclusions of the Court as to
what should be the future conduct of the Parties and as to disposition of
issues of compensaion.

(Signed) Stephen M. SCHWEBEL.

82
